Citation Nr: 1016589	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1987 and from November 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This case was before the Board in May 2009, at which time it 
was remanded for additional development.  That development 
was completed to the extent possible, and the case is again 
before the Board for final appellate review. 


FINDING OF FACT

The Veteran does not have a low back disability that had 
onset during his active service or is etiologically related 
to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter sent to the Veteran in March 2006, the RO 
explained how VA assigns effective dates and disability 
ratings in the event that a claim for service connection is 
granted.  That letter was sent after the initial unfavorable 
adjudication by the RO.  However, readjudication took place 
after the letter was sent in February 2010. This cures the 
timing error as to the notice addressing these two 
"downstream" elements.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case, is sufficient to cure a timing 
defect).  

In November 2005, the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC).  In May 2009, some service records were associated 
with the Veteran's file.  The Board assumes that other 
records have either been lost or inadvertently destroyed.  

In cases where a veteran's service treatment records have 
been lost or destroyed, VA has a heightened duty to assist 
the claimant in the development of the claim.  Washington v. 
Nicholson, 19 Vet. App. 362, 370 (2005).  This includes 
advising the claimant to submit alternative forms of evidence 
to support the claim and assisting the claimant in obtaining 
sufficient evidence from other sources.  Id.  

Other than the untimely notice as to how VA assigns 
disability ratings and effective dates, VA satisfied the duty 
to notify by letters sent to the Veteran in November 2004, 
January 2005, and March 2005; all sent prior to the initial 
unfavorable adjudication by the RO.  The November 2004 letter 
informed the Veteran of the evidence needed to substantiate 
his claim for entitlement to service connection and of his 
and VA's respective duties in obtaining evidence.  The 
January 2005 and March 2005 letters informed the Veteran that 
his service treatment records could not be located.  These 
letters asked the Veteran to submit any service treatment 
records that he had in his possession, advised the Veteran 
that alternate evidence could be substituted for his service 
treatment records, and provided the Veteran with a 
comprehensive list of examples of such evidence.  The content 
and timing of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the 
heightened notice requirements as explained in Washington v. 
Nicholson, 19 Vet. App. 3626 (2005).  

VA's duty to assist a claimant in the development of a claim 
includes providing an examination and/or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In determining whether the duty to assist requires 
such development, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, VA did not afford the Veteran a medical examination or 
obtain a medical opinion.  As further explained below, 
lacking in this case is evidence establishing that the 
Veteran suffered an injury, event, or disease during service 
involving his low back.  Therefore, VA has no duty to provide 
the Veteran with a medical examination or obtain a medical 
opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records; the Veteran has submitted records of treatment by 
private health care providers and statements signed by 
laypersons in support of his claim.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Veteran has had 
sufficient opportunity to do so.  During the December 2008 
Board hearing he reported that a physician at the Hampton 
Clinic had told him that his current back symptoms had to do 
with events which occurred when the Veteran was eighteen 
years old and the Veteran stated that he would submit a 
written opinion from the physician.  Hearing transcript at 
10.  The undersigned agreed to hold the record open for 
thirty days for this submission and the Veteran indicated 
that this would be sufficient time for him to obtain and 
submit the opinion.  Id.  Such has not been submitted.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Because the Board assumes that the Veteran's service 
treatment records have been lost or inadvertently destroyed, 
the Board has a heightened duty to provide "well-reasoned 
findings and conclusions, to evaluate all of the evidence 
that may be favorable to the appellant, and to provide an 
adequate statement of the reasons and bases for its rejection 
of such evidence."  See Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).  The Board has kept this duty in mind 
in discussing its decision.  

In this case, the absence of the Veteran's service treatment 
records is of little consequence.  Unlike, the claimant in 
Washington v. Nicholson, the Veteran does not assert that he 
reported any symptoms involving his low back during service.  
To the contrary, when his representative asked him if he 
sought treatment during service for low back symptoms, the 
Veteran testified "I don't believe I went during the 
service.  I had some sick calls, but I don't believe I went 
during that time."  Hearing transcript at 3.  By the 
Veteran's own account, service treatment records would in all 
likelihood add nothing favorable to the Veteran's claim.  

In the letter sent to the Veteran in January 2005, the RO 
informed the Veteran that he could submit alternate evidence 
to support his claim.  Contemporaneous to the Board hearing, 
the Veteran submitted four written statements in support of 
his claim.  One signed by a person who the Board understands 
to be the Veteran's spouse, and each of the others 
individually signed by "C.H.", "V.W.", or "J.A.".  All 
of the statements are dated within a 10 day period in 
November and December 2008.  

The Veteran's spouse signed the following statement:  

I have known [the Veteran] for 20 plus 
years.  I also lived with [the Veteran] 
through out his military career.  [The 
Veteran] did experience lower back pain 
while on active duty (84-87) but would 
ignore the issue.  Some nights he would 
lie on the floor or sit on the floor for 
comfort.  He explained the rigorous job 
he had when he was deployed to the field.  

After leaving the active duty for the 
reserve [the Veteran] discuss with me 
that he had applied for employment with a 
paint company and was turned down because 
of a physical.  The company classified 
him as a high injury risk.  [The Veteran] 
would try to ignore the pain but at times 
would pay a visit to the doctor.  [The 
Veteran's] activities with his family 
started to be limited because of his 
lower back injury.  He was young at the 
time and would ignore the pain but the 
pain kept getting worse.  

I am convinced the injury is military 
related.  

V. W. signed the following statement:  

I am a buddy of [the Veteran].  I had 
known [the Veteran] for 18 years.  I am a 
veteran also. When [the Veteran] and I 
would talk about our military days he 
would always mention that he hurt his 
lower back during his service.  He stated 
he was young at the time and would ignore 
the pain but the pain kept getting worse.  

He explained to me that they would drive 
these large stakes (5lbs up to 15 lbs) 
into the ground with a sledge hammer 
(10lbs up to 25 lbs).  I am convinced the 
injury was military related.  

C.H. signed the following statement:  

I am a buddy of [the Veteran].  I had 
known [the Veteran] for 20 years.  I am a 
veteran also.  [The Veteran] and I were 
assigned to the same reserve unit upon 
his release from active duty.  When [the 
Veteran] and I would talk about our 
military days he would always mention 
that he had hurt his lower back during 
his military service.  He stated he was 
young at the time and would ignore the 
pain but the pain kept getting worse.  

He explained to me that they would drive 
these large stakes (5lbs up to 15 lbs) 
into the ground with a sledge hammer 
(10lbs up to 25 lbs).  While [the 
Veteran] and I continue our friendship he 
spoke of his lower back pain getting 
worse.  I have witness [the Veteran] take 
medication for his injury.  

I am convinced the injury was military 
related.  

Finally, J.A. signed the following statement:  

I have known [the Veteran] for 15 years.  
I am a veteran also.  [The Veteran] and I 
would talk about our military days he 
would always mention that he had hurt his 
lower back during his military service 
and was turned down for a job because 
they considered him an injury risk.  

While [the Veteran] and I continue our 
friendship he has spoke of his lower back 
pain getting worse.  On several occasion 
I have witness and seen [the Veteran] 
take medicine for his pain and I know of 
several Doctors' appointments [the 
Veteran] has scheduled.  I have seen a 
decrease in his normal activities because 
of his lower back injury.  

I am convinced the injury was military 
related.  

This case requires the Board to assess the Veteran's 
statements and the statements signed by these persons as well 
as the other evidence of record, or the absence thereof.  In 
doing so, the Board has "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a fact finder, the Board is obligated to determine 
whether lay evidence is credible.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).  Possible reasons that lay statements 
may not be credible include possible bias and conflicting 
statements.  Id.  In weighing evidence, the Board may 
consider the lack of medical evidence contemporaneous to the 
Veteran's active service.  Id.  Under the facts of this case, 
such contemporaneous evidence would include evidence from a 
reasonable period after the Veteran was separated from active 
service.  

The statements from the Veteran's spouse and J.A., C.H., and 
V.W. are nearly identical.  The grammatical errors are 
consistent.  The content of the statements clearly derives 
from one person.  While each individual that signed the given 
statement may indeed have adopted its content, the Board 
finds the nearly identical content to be evidence that the 
statements are more in the nature of mere agreement with the 
Veteran than any specific recollections by the persons who 
signed the statements.  This reduces the probative weight 
that the Board assigns to the statements.  

Further reducing the probative weight of the statements from 
J.A., C.H. and V.W. are that these statements do not include 
any observations of the Veteran during his active service.  
Rather, J.A., C.H., and V.W. only report contact with the 
Veteran after active service and repeat what the Veteran told 
them after his active service.  These letters are not 
probative of any event during the Veteran's active service 
because J.A., C.H., and V.W. did not observe the Veteran 
during his active service.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (testimony as to the occurrence of events is 
competent only to the extent that the person providing the 
testimony observed the event).  

The statement signed by the Veteran's spouse does describe 
events allegedly occurring during service, i.e., that the 
Veteran would sit on the floor and indicate that he was doing 
so do to a sore back.  This statement is probative only of 
the occurrence of that event or series of events.  For the 
reasons that are detailed further in this decision, the 
credibility of this statement is suspect and the Board 
assigns little weight to the statement.  

Inconsistent with the Veteran's spouse's recollection is the 
Veteran's statement dated in March 2005.  After reporting 
that he hammered stakes into the ground with sledge hammers 
during service, he stated as follows:  "As time went on this 
put wear and tear on my body.  I started experiencing back 
pain in 1989."  According to the Veteran's claim, he was 
separated from active service in December 1987.  

For several reasons, this statement is evidence against a 
grant of service connection.  First, the statement is 
evidence that the Veteran did not suffer an injury to his 
back during service because, by his own words, he seeks to 
obtain service connection based on cumulative "wear and 
tear" on his back.  Second, the Veteran states that his back 
started to hurt in 1989, but his active service ended in 
December 1987.  So, by his own report, he not only did not 
suffer any specific injury during service, but he had no 
symptoms of an injury during active service or for a year 
after separation from active service.  Third, this statement 
is in conflict with the statement signed by his spouse some 
three years later.  This conflict impacts negatively on the 
credibility of that later statement.  

All four of the statements attested to by the laypersons 
contain a stated conviction that the Veteran's injury is 
military related.  While each of the laypersons is competent 
to report events personally observed, none has demonstrated 
competence to render a medical opinion as to etiology of any 
current back symptoms experienced by the Veteran.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (lay persons are not competent to opine as to 
medical etiology or render medical opinion).  

Additionally, there is no support in the service records that 
were associated with the claims file.  Memoranda from the 
Department of the Army dated in December 1993, January 1994, 
and February 1994 reflect that the Veteran had a series of 
unexcused absences from the scheduled unit training assembly 
or multiple training assemblies.  As of March 1994, the 
Veteran had not offered a cogent or emergency reason which 
prevented him from attending the drills.  The service records 
show no indication of a back injury or residuals thereof.  

Also considered by the Board are records that the Veteran has 
submitted, including when the records were created and the 
content of the records.  The earliest of these records are VA 
treatment notes dated in May 2005.  These indicate that the 
Veteran was new to the VA health care system.  Under a 
heading for past medical history is listed that the Veteran 
reported low back pain off and on for five years.  This 
places onset of his low back pain in the year 2000, some nine 
years after separation from active service.  The entry 
documents that the Veteran denied any significant injury and 
"no med or work up done."  These treatment notes also 
contain the Veteran's report of an appendectomy in 1984, that 
he had the flu four years earlier, and that he had not seen a 
primary care physician for five years.  He was assessed with 
low back pain, back exercises were recommended, and he was 
instructed to return to clinic in six months, or earlier if 
symptoms persisted or worsened.  Notes from June 2007 are not 
significantly different.  These records make no mention of 
the Veteran's service.  

The Veteran's report as documented in these treatment notes 
is inconsistent with his assertion that he has had low back 
pain continuously worsening since service.  It is noteworthy 
that the Veteran reported having had the flu some years 
earlier and that he had an appendectomy many years earlier.   
Significantly, there is no reference to a low back injury or 
service in any way.  

Also submitted by the Veteran are treatment notes from 
Hampton Clinic, dated in March 2006, August 2007, October 
2007, and April 2008.  In March 2006, he reported that he had 
low back pain which was an ongoing problem and for which he 
was usually treated by a VA physician but could not get an 
appointment until April.  He was diagnosed with low back 
pain.  There is no reference to a cause of the pain.  The 
August 2007 note states that the Veteran complained of low 
back pain of three days duration, with a reference to working 
on a car.  The plan was for an x-ray of the lumbar spine.  
The October 2007 note is a prescription for a back brace.  
The April 2008 treatment note indicates that the Veteran 
reported low back pain off and on.  He was to follow up with 
a spine specialist.  His diagnosis remained "low back 
pain."  

None of this evidence mentions the Veteran's military 
service.  None of this evidence shows the Veteran to ever 
have reported that his pain had been present for more than 
five years.  Indeed, his reports are best characterized as 
intermittent pain of recent onset or linked to a recent 
event.  The Board finds these reports highly probative of 
when the Veteran's back pain began because these reports were 
made in the context of seeking medical treatment.  In 
general, courts have treated such statements as being 
particularly reliable.  See eg. United States v. Narciso, 466 
F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of 
the "medical diagnosis or treatment exception" to the 
hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care").

These treatment records are evidence against the Veteran's 
claim because these records tend to show that the Veteran did 
not experience any back pain until the year 2000, many years 
after separation from service and thus, that his current back 
pain did not have onset during service.  Additionally, these 
records contradict the Veteran's assertions and those of the 
persons who recently signed statements in support of his 
claim as to the timing and continuity of his low back pain.  
This tends to make those assertions less than credible.  

Similarly, private treatment records from Dr. MVH show that 
the Veteran presented in September 2007 with a history of low 
back pain "over the last several years."  Past medical 
history listed an appendectomy in 1984 as well as no major 
medical problems.  The impression was spondylolysis without 
spondylolisthesis with chronic low back pain.  This treatment 
report again contains no reference in any way to military 
service, to include the onset of symptoms.  As such, it is 
consistent with the other medical reports, both VA and 
private, that fail to list or refer to service.        

As between the persons who signed nearly identical letters 
and the reports of the Veteran to medical treatment 
providers, the Board places more weight on his report to the 
medical providers, because the Veteran would have motivation 
to accurately report his symptoms and their onset so as to 
receive proper treatment.  

More recently, VA treatment records in August 2009 show that 
the Veteran stated that he had a history of low back pain 
since the age of 18 or 19 years old (1984-1985), with no 
traumatic event at onset.  However, this reported history in 
conjunction with the appeal is of less probative value than 
that reported more contemporaneously to the time of service.  
Moreover, the assessments did not include a nexus to service 
following examination.  As such, this medical report does not 
constitute probative medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  
   
Testimony provided by the Veteran during the December 2008 
hearing, and actions, or lack thereof, following that 
hearing, are also evidence against his claim.  The Veteran 
testified to the effect that he visited a physician in April 
1988 for treatment of his low back.  Hearing transcript at 3.  
He testified that he had an examination for a job as a 
painter in 1989 and was turned down because an x-ray showed 
him to be a high injury risk.  Id at 4.  He testified that he 
was currently followed at Hampton Clinic for his low back 
problem by Dr. Johnson.  Id. at 5.  He also testified that he 
had been seen multiple times over the years by a physician 
and that a doctor had considered his back problems as 
chronic.  Id.  

In response to a question from his representative as to 
whether a doctor had ever linked his back problems to his 
active service, the Veteran testified as follows:  

Well he explained to me that it was 
during a time that I was 18 that I 
injured this L5 disk and that's what he 
was trying to explain to me, it happened 
awhile back.  And he said sometimes it 
takes awhile.  We just don't know it and 
the pain comes about.  

The Veteran's representative submitted the Hampton Clinic 
treatment records during that hearing.  

Later during that hearing, the undersigned referred to a 
document in the claims file in which the Veteran had stated 
that he had received treatment for his low back in April 
1998, and asked him if he had copies of those records.  Id at 
8.  The Veteran responded that he did not have copies and 
that the records had been destroyed due to the age of the 
records.  Id.  When asked if Dr. Johnson of the Hampton 
Clinic was the physician that told the Veteran that his back 
condition was related to service, the Veteran stated that it 
was not Dr. Johnson, that the opinion was not in the records 
that he had submitted, and that a different doctor, whom the 
Veteran did not identify, had told that his back condition 
was related to service.  Id. at 9-10.  The Veteran testified 
to the effect that he would obtain a written opinion from the 
Hampton Clinic and submit that opinion to VA in support of 
his claim.  Id.  He also agreed to do so within thirty days.  
Id at 11.  He has not submitted that medical opinion.  

When taken in isolation, this testimony and inaction, his 
failure to produce any evidence earlier than 2005 (including 
his alleged rejection of employment due to x-ray results), 
the initial medical reports that are devoid of reference to 
service including from the Veteran himself, and the form of 
the statements signed by laypersons in support of his claim, 
would not individually be detrimental to his claim.  Taken 
together, these facts paint a picture of a claim based on a 
history that is clearly unsupported, thereby rendering the 
Veteran less than credible.  

The Board assigns only the most negligible weight to his 
statements and to the statements that he has had others to 
sign.  The evidence from the submitted treatment records 
showing back pain unrelated to service, and only many years 
after separation from service, outweighs the Veteran's 
statements and the statements signed by his spouse, J.A., 
V.W., and C.H.  

The preponderance of evidence of record shows that the 
Veteran's current back pain is of onset many years after 
separation from active service and is not related to his 
active service.  Therefore his appeal must be denied.  As the 
favorable and unfavorable evidence in this case are not in 
equipoise, there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

						
ORDER

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


